




EXHIBIT 10.22


AMENDED AND RESTATED
KNOLL, INC.
NON-EMPLOYEE DIRECTOR
COMPENSATION PLAN
(Effective January 1, 2016)


Purpose. This Amended and Restated Non-Employee Director Compensation Plan (the
“Plan”) is intended to promote the interests of Knoll, Inc. (the “Company”) by
providing an inducement in the form of fees to certain qualified persons who are
not employees of the Company (“Non-Employee Directors”) to serve as members of
the Company’s Board of Directors (the “Board”). In addition, the Plan also seeks
to align the interests of these Non-Employee Directors with the interests of the
Company’s stockholders by allowing all or a portion of these fees to be paid in
shares of common stock of the Company, par value $0.01 per share (the “Common
Stock”), and providing for an annual grant of Common Stock subject to certain
restrictions (“Restricted Shares”).
Effective Date. The Plan shall be effective as of October 1, 2007 (the
“Effective Date”).
Administration. The Plan shall be administered by the Board. The Board shall,
subject to the provisions of the Plan, have the power to construe the Plan, to
determine all questions hereunder, and to adopt and amend such rules and
regulations for the administration of the Plan as it may deem desirable. All
decisions, determinations and interpretations of the Board shall be final and
binding.
Eligibility. Only Non-Employee Directors are eligible to participate in the
Plan.
Fees Payable to Non-Employee Directors. The following provisions shall govern
the payment to Non-Employee Directors of (i) annual fees, (including fees
payable to the Audit Committee Chairman or the Lead Director) (“Annual Fees”)
and (ii) reimbursement of reasonable out-of-pocket expenses incurred by the
Non-Employee Directors in connection with the performance of their duties as
directors (“Expenses”).
(a)    Annual Fees. Each person who is a Non-Employee Director shall be entitled
to receive without further action by the Board an Annual Fee equal to $50,000
per calendar year (an “Annual Retainer”), as provided below. In addition, the
chairman of the Audit Committee of the Board (the “Audit Committee Chairman”)
and the lead independent director (the “Lead Director”) shall each be entitled
to receive a supplemental Annual Fee equal to $15,000 per calendar year served
in such capacity (the “Audit Chairman Fee” and the “Lead Director Fee”,
respectively), as provided below. The Annual Retainer shall be paid in equal
installments of $12,500 in arrears on the last business day of each calendar
quarter (each a “Quarterly Payment Date”). In addition, the Audit Chairman Fee
and the Lead Director Fee shall each be paid in equal installments of $3,750 in
arrears on each Quarterly Payment Date.
(i)    Payment of Annual Fees for Partial Quarters. In the event a Non-Employee
Director serves on the Board for less than the entire quarter, the quarterly
portion of the Annual Retainer payable for such quarter shall be prorated based
on the number of days in such quarter for which such Non-Employee Director
served on the Board. In the event a Non-Employee Director serves as the Audit
Committee Chairman or the Lead Director for less than the entire quarter, the
quarterly portion of the Audit Chairman Fee or the Lead Director Fee, as the
case may be, payable for such quarter shall be




--------------------------------------------------------------------------------




prorated based on the number of days in such quarter for which such Non-Employee
Director served as the Audit Committee Chairman or the Lead Director.
(b)    Expense Reimbursements. Each person who is a Non-Employee Director shall
also be entitled to receive reimbursement of Expenses. Expense reimbursements
shall be payable in arrears on each Quarterly Payment Date for the Expenses
incurred prior to such date. Reimbursement for Expenses shall be subject to each
Non-Employee Director’s submission of a request for reimbursement and all
appropriate receipts and/or other documentation required by the Board at least
five business days prior to the Quarterly Payment Date for which payment is
sought. Unless otherwise determined by the Board, reimbursement requests
submitted late with respect to any Quarterly Payment Date shall be payable on
the next Quarterly Payment Date.
(c)    Method of Payment. Except as elected pursuant to Section 5(d) below,
Annual Fees shall be payable in cash. Reimbursement of Expenses shall be payable
in cash.
(d)    Election to Receive Shares of Common Stock in Lieu of Cash. Non-Employee
Directors may elect to receive shares of Common Stock in lieu of all or a
portion of the cash payments for Annual Fees (a “Stock Election”). Any such
election must be made by delivery of a Stock Election Form, a form of which is
attached hereto as Exhibit A, to the Company (attn: Chief Financial Officer)
during a window period under the Company’s Insider Trading Policy and prior to
the applicable Quarterly Payment Date with respect to which the election is to
take effect. The number of shares of Common Stock issuable pursuant to a Stock
Election shall be equal to the value of the cash elected to be foregone in lieu
of Common Stock divided by the Fair Market Value (as defined below) of the
Common Stock on each respective Quarterly Payment Date. Shares of Common Stock
issued in lieu of Annual Fees shall be fully vested and unrestricted shares of
Common Stock issued pursuant to any stockholder-approved equity plan maintained
by the Company, as determined by the Company’s Chief Executive Officer or any of
the Company’s other executive officers. For purposes of the Plan, “Fair Market
Value” means, as of any date when the Common Stock is listed on one or more
national securities exchanges, the closing price of one share reported on the
principal national securities exchange on which such Common Stock is listed and
traded on the date of determination. If the Common Stock is not listed on an
exchange, or representative quotes are not otherwise available, the Fair Market
Value shall mean the amount determined by the Board in good faith to be the fair
market value per share of Common Stock.
Grant of Restricted Stock.
(a)    Annual Grant. Each calendar year, on the third trading day after the
Company publicly announces its annual financial results for the prior year, each
Non-Employee Director shall automatically be granted, without any further action
by the Board, a number of Restricted Shares equal to $70,000 divided by the Fair
Market Value of one share of the Common Stock on the date of such grant, rounded
to the nearest full share (the “Annual Director Stock Grant”). The Restricted
Shares shall be granted pursuant to any stockholder-approved equity plan
maintained by the Company, as determined by the Company’s Chief Executive
Officer or any of the Company’s other executive officers. Except as specifically
set forth herein, the annual grant shall be subject to and governed by the terms
of the relevant Stock Incentive Plan; provided, however, that any determinations
with respect to such Restricted Shares shall be made by the Board. Except as
provided in the Restricted Share Agreement evidencing each Annual Director Stock
Grant, the Restricted Shares subject to each Annual Director Stock Grant shall
become unrestricted and vest at the rate of 33.3% of the shares granted (rounded
down to the nearest full share) on the first anniversary of the date of grant,
an additional 33.3% of the shares granted (rounded down to the nearest full
share) on the second anniversary of the date of grant, and the remaining shares
granted on the third anniversary of the date of grant; provided, however, that
vesting of the Restricted




--------------------------------------------------------------------------------




Shares shall occur only to the extent that the Non-Employee Director recipient
remains a member of the Board on the respective vesting date. Each Annual
Director Stock Grant shall be made pursuant to an agreement substantially
similar to, and shall be subject to such other terms and conditions as set forth
in, the Restricted Share Agreement for the applicable Stock Incentive Plan from
which the Annual Director Stock Grant is made.
Prohibition of Transfer and Assignment. The right of a Non-Employee Director to
the payment of all or a portion of the fees payable or to receive the Common
Stock or Restricted Shares granted under this Plan may not be assigned,
transferred, pledged or encumbered, other than by will or the laws of descent
and distribution and any attempted assignment or transfer shall be null and
void.
Governing Law. The Plan shall be construed and interpreted in accordance with
the internal laws of the State of Delaware, without reference to the principles
of conflicts of law thereof.
Termination and Amendment of Plan. The Board may at any time terminate the Plan
or make such modification or amendment thereof as it deems advisable.


EXHIBIT A
KNOLL, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
STOCK ELECTION FORM
Pursuant to the terms of the Knoll, Inc. Non-Employee Director Compensation Plan
(the “Plan”), I hereby elect to receive shares of Common Stock in lieu of Annual
Fees as follows. Capitalized terms shall have the meaning set forth in the Plan.
Stock Election in Lieu of Annual Fees
I hereby elect to forego $_______ on a quarterly basis or ___% of the Annual
Fees due to me on each Quarterly Payment Date and instead receive shares of
Common Stock rounded to the nearest full share having an equivalent value.
I UNDERSTAND THAT THIS ELECTION SHALL REMAIN IN EFFECT FOR EACH QUARTERLY
PAYMENT DATE UNTIL A SUBSEQUENT ELECTION IS FILED WITH THE COMPANY NULLIFYING OR
MODIFYING THIS ELECTION.
I UNDERSTAND THAT THE SHARES OF COMMON STOCK ISSUED TO ME IN LIEU OF CASH FOR MY
ANNUAL FEES WILL BE UNRESTRICTED FOR U.S. FEDERAL TAX PURPOSES AND AS SUCH WILL
CONSTITUTE INCOME TO ME IN THE YEAR OF GRANT.


    
Non-Employee Director






